Citation Nr: 1040403	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-35 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for pancreatitis (claimed as a 
stomach condition).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from July 1986 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In March 2009, the Veteran and his spouse testified at a video 
conference hearing over which the undersigned Acting Veterans Law 
Judge presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.  Following the hearing, the 
Veteran submitted additional medical records and waived his right 
to have the RO initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim for service connection was previously 
remanded by the Board in June 2009 for further development.  
Unfortunately, a remand is required in this case prior to further 
adjudication of this matter.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration. 

In August 2009 the Veteran was accorded a VA liver, gallbladder, 
and pancreas examination.  During the examination the Veteran 
indicated that he had reported abdominal cramps to a military 
physician, and that he had been diagnosed with an ulcer and was 
treated with Prevacid.  The VA examiner provided a diagnosis of 
pancreatitis.  The examiner opined that it was at least as likely 
as not that the Veteran's pancreatitis was attributable to his 
period of active service.  In a December 2009 addendum, the 
examiner opined that the Veteran's pancreatitis was less likely 
as not related to his symptoms in service.  No rationale was 
provided.  In another addendum dated in April 2010, the examiner 
instructed to disregard the previous opinion and stated that the 
issue of etiology of the Veteran's pancreatitis could not be 
resolved without resorting to mere speculation.  In light of the 
foregoing, the Board finds that the Veteran should be accorded 
another VA examination.  

Once the Secretary undertakes to provide an examination, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).   When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In view of the 
failure of the examiner to provide an opinion and rationale, the 
Veteran should be accorded a new VA examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to 
assist includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner 
"must consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination").  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  The RO/AMC shall contact the Veteran 
and request that he provide information 
as to all treatment of his stomach, not 
already of record, including the names 
and addresses of all health care 
providers including VA facilities.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the Veteran 
including VA facilities, not already of 
record, for incorporation into the 
record.  

2.  The RO/AMC shall schedule the Veteran 
for the appropriate VA examination so as 
to assess the precise nature and etiology 
of his asserted stomach disorder.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
by the examiner must be performed, and 
all findings reported in detail.

The Veteran must be provided with an 
opportunity to describe problems he has 
had with his stomach since active 
service.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability or 
greater) that a current stomach disorder 
was incurred during active service.   In 
that regard, the examiner's attention is 
specifically directed to the Veteran's 
statements report of a continuity of 
symptomatology since service.  A complete 
rationale must be set forth in the report 
provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

